          Case 1:13-cv-07789-LGS Document 1314 Filed 08/08/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
                                                              :                8/8/2019
 IN RE FOREIGN EXCHANGE BENCHMARK :
 RATES ANTITRUST LITIGATION                                   :    13 Civ. 7789 (LGS)
                                                              :
                                                              :         ORDER
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by letters to Chambers dated July 30, 2019, Plaintiffs requested leave to file

in redacted form or under seal Plaintiffs’ Motions for Issuance of a Hague Convention Request

for International Judicial Assistance to Take Testimony Overseas and supporting papers. It is

hereby

         ORDERED that Plaintiffs’ redaction and seal requests are GRANTED with respect to the

Hague Convention requests regarding Mark Clark, John Erratt and Daniel Wise. Although “[t]he

common law right of public access to judicial documents is firmly rooted in our nation’s history,”

this right is not absolute, and courts “must balance competing considerations against” the

presumption of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir.

2006) (internal quotation marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S.

589, 599 (1978) (“[T]he decision as to access is one best left to the sound discretion of the trial

court, a discretion to be exercised in light of the relevant facts and circumstances of the particular

case.”). Filing the above-referenced documents in redacted form or under seal is necessary to

prevent the unauthorized dissemination of confidential business information. It is further

         ORDERED that Plaintiffs shall send to the Chambers Inbox a copy of the above-

referenced Hague Convention requests in Microsoft Word format by August 15, 2019.

Dated: August 8, 2019
       New York, New York
